Citation Nr: 0100851	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  96-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on several periods of active duty to 
include from June 1943 to August 1943, April 1945 to November 
1946, January 1947 to December 1949 and December 1950 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the pendency of the veteran's 
appeal, his claim file was transferred to the RO in 
Indianapolis, Indiana.

The veteran submitted a statement that was received in March 
1997.  In that statement the veteran noted that he was being 
treated for cancer.  He stated that he blamed various VA 
medical centers for his illness.  He also said that if he had 
received proper treatment by VA, his cancer would have been 
diagnosed earlier and he would have a greater chance of 
survivability.  The Board construes the veteran's statement 
as a claim for benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).  The issue has not been developed or certified 
on appeal.  Accordingly, it is referred to the RO for such 
further development as may be necessary.

The Board also notes that the veteran's file contains a VA 
Form 23-22 in favor of the Alabama Department of Veterans 
Affairs.  The VA Form 23-22 has been in effect since November 
1983.  A review of the correspondence in the claims file 
reflects that this organization has been given copies of 
correspondence regarding the veteran's current claims.  The 
RO returned duplicate records to the veteran in August 2000.  
At that time, the RO identified the Disabled American 
Veterans (DAV) as the representative.  However, a November 
2000 letter, that certified the appeal to the Board, again 
identified the Alabama Department of Veterans Affairs as the 
representative.  The RO should ensure that no change in 
representation has occurred.  If a change has occurred, the 
appropriate authorization must be included in the file with 
concomitant notice provided to the new representative on 
pertinent correspondence.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000)).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" 
diagnosis of PTSD is no longer a requirement.  See 64 Fed. 
Reg. 32807-32808 (1999).  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 
1154(b) (West 1991).  If the VA determines that the veteran 
did not engage in combat, lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted); 
see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The veteran submitted his current claim for compensation 
benefits in December 1994.  At that time, he submitted 
several signed authorizations to obtain medical records in 
his case.  The release forms listed several physicians by 
name as well as a medical clinic at Morehead State 
University.  However, there is no indication in the claims 
file that any attempt was made to contact the respective 
physicians or the medical clinic to obtain any outstanding 
treatment records.

The veteran submitted a statement in October 1997 wherein he 
stated that he was receiving ongoing therapy and counseling 
for PTSD from a program at Ball State University.  The Board 
notes that older records of treatment at Ball State were 
associated with the claims file.  However, there is no 
indication that these later records were requested.

In addition, the veteran has alleged several periods of 
treatment at VA medical centers (VAMC) in Huntington, West 
Virginia, and Marion, Indiana.  It is not clear from the 
claims file that records for all identified periods of 
treatment have been requested and associated with the claims 
file.  Accordingly, the private and VA treatment records 
discussed must be requested and associated with the claims 
file if available.  VCAA, § 3(a), (to be codified at 
38 U.S.C. § 5103A); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In regard to the veteran's claim for entitlement to PTSD, the 
Board notes that the veteran submitted statements in May 1995 
and March 2000 that listed specific stressors involving his 
service in the Korean War.  Service records submitted by the 
veteran, as well as a certificate of appreciation, reflect 
that he served with the 936th Field Artillery Battalion 
(936th).  The veteran listed the death of a comrade by the 
name of "[redacted]" as one of his stressors.  Specifically, the 
veteran alleges that he was with Mr. [redacted] when an artillery 
shell landed nearby.  The veteran maintains that he was 
knocked unconscious and Mr. [redacted] was killed.  The veteran 
further described the action as related to stringing 
communication wire to Baker Battery (Battery "B") as one of 
the artillery batteries that was part of the appellant's 
battalion.  The estimated period of the event was June or 
July 1952.

Previous attempts to verify a casualty involving a Mr. [redacted]
were unsuccessful.  However, the Board notes that there is U. 
S. Army casualty information that lists a Mr. [redacted]
as killed in action in May 1952.  Moreover, Mr. [redacted]
was from the 936th Field Artillery Battalion.  His 
military occupational specialty (MOS) was listed as 03660, 
and his service number listed as [redacted], with a year of 
birth of 1930.  This information requires further research as 
a possible verified stressor for the veteran's claim.  

In addition, Command Reports for the 936th, obtained from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)), reflect several instances of Battery "B" 
receiving incoming artillery and other types of fire in June 
and July 1952.  This information, along with the May 1952 
casualty of Mr. [redacted] does provide further evidence in 
support of the veteran's claim.

The Board also notes that treatment records from the Spain 
Rehabilitation Center, dated in January 1978, reported that 
the veteran suffered from war nightmares.  This evidence was 
not previously cited by any of the examiners as to its 
relevance and probative value in evaluating the veteran's 
claim.

Finally, in addition to the above, the veteran is advised 
that the VCAA did not change the basic premise required to 
establish service connection.  A veteran seeking disability 
benefits must establish: (1) status as a veteran; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) the degree of the 
disability; and (5) the effective date of his disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Post-
service symptomatology may also be considered; however, a 
medical opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims for service connection for PTSD 
and residuals of his alleged frostbite.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records, which 
have not been obtained previously.  Any 
records received should be associated 
with the claims folder.  The RO should 
also attempt to obtain the treatment 
records from the sources identified by 
the veteran in December 1994.  

2.  The RO should also request that the 
veteran provide more specific facts, if 
available, about the stressful events he 
claims to have experienced in service.  
He should be asked to provide dates, 
places, and detailed descriptions for 
each event, and the name and other 
identifying information concerning any 
individual involved in the incidents.  
The veteran is advised that the USASCRUR 
has previously attempted to verify his 
claimed stressors on information provided 
and that new or additional information 
may be required in order to provide for a 
new search.  The veteran should also be 
requested to provide as much information 
as he can regarding "Mr. [redacted]" and 
"Mr. [redacted]."

3.  Whether or not a response is received 
from the veteran, the RO should prepare a 
request for information pertaining to the 
death of Sergeant [redacted], to 
include his unit, MOS, service number, 
and the date of when he was killed.  In 
addition, if the veteran provides new or 
additional information regarding his 
other claimed stressors, a summary of the 
veteran's alleged stressors should be 
provided and forwarded with this remand 
to the USASCRUR.  

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development deemed 
necessary by the RO, the veteran's file 
should be reviewed and a summary 
prepared, including all associated 
documents.  A specific determination must 
be made, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  This report 
is then to be added to the claims folder.

5.  If, and only if a stressor is 
identified, the RO should arrange for a 
VA psychiatric examination of the veteran 
to determine the nature and etiology of 
any psychiatric disorder(s) present.  All 
indicated tests or studies, including 
psychological evaluations, should be 
performed.  The RO must provide the 
examiner the summary of any credible 
evidence of a verified stressor(s), and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
psychiatrist should use the criteria of 
DSM-IV and specifically confirm or rule 
out a diagnosis of PTSD.  If a PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO.  The 
claims file must be made available to and 
reviewed by the psychiatrist prior to the 
examination.  The rationale for all 
opinions expressed should be explained.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


